                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

ANDREW R. SPENGLER,                §
                                   §
                  Petitioner,      §
                                   §
V.                                 §      No. 4:19-CV-085-Y
                                   §
ERIC D. WILSON, Warden,            §
FMC-Fort Worth,                    §
                                   §
                  Respondent.      §


                         OPINION AND ORDER

      Before the Court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 filed by Petitioner, Andrew R.

Spengler, a federal prisoner confined at FMC-Fort Worth, against

Eric D. Wilson, warden of FMC-Fort Worth, Respondent. After having

considered the petition and relief sought by Petitioner, the Court

has   concluded   that   the   petition   should   be   dismissed   without

prejudice to filing a civil-rights suit.


                   I. Factual and Procedural History

      Petitioner is serving a total term of 188 months’ imprisonment

for his convictions in the United States District Court for the

Eastern District of Wisconsin for conspiracy against rights of

citizens and deprivation of citizens of their rights. (J., United

States v. Spengler, Case No. 2:06-cr-00273-CNC-2, ECF No. 203.) By

way of this petition, Petitioner claims that certain conditions of

his confinement at the prison—overcrowding and inadequate cell

space, medical care, and sanitation—violate his constitutional
rights under the Eighth Amendment. (Pet. 2, doc. 1.) He seeks a

“sentence credit in order to end his incarceration” and “maximum

prerelease placement.” (Id. at 7.)


                               II.     Discussion

      Although Petitioner characterizes this action as a habeas

action under 28 U.S.C. § 2241, this not a habeas action.1 “Which

statutory vehicle to use depends on the nature of the claim and the

type of relief requested, the instructive principle being that

challenges to the fact or duration of confinement are properly

brought   under    habeas,    while    challenges    to   the   conditions   of

confinement are properly brought[, for federal prisoners,] under

[Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971)].” Poree v. Collins, 866 F.3d 235, 243 (5th

Cir. 2017) (footnotes omitted) (involving challenges to conditions

of confinement by state prisoner in context of 28 U.S.C. § 2254 and

42   U.S.C.   §   1983).     Because    Petitioner    challenges    only     the

conditions of his confinement, his allegations must be pursued

under Bivens. See Klein v. Chandler, No. 4:13-CV-372-Y, 2013 WL

2634400, at *3 (N.D. Tex. June 11, 2013). Petitioner’s request for

sentence credit and/or release to maximum prerelease placement does

not convert his civil-rights claims to habeas claims. See Rios v.

Commandant, U.S. Disciplinary Barracks, 100 Fed. App’x 706, 708


      1
       The fact that the form § 2241 provides an option concerning “jail or
prison conditions,” is not determinative of the nature of Petitioner’s petition.

                                         2
(10th Cir. 2004) (providing “[i]n our view, a prisoner may not

transform a civil rights action involving the conditions of his

confinement into a § 2241 petition merely by seeking sentencing

relief in a manner not connected to his substantive claims.”).

      For the reasons discussed, the Court DISMISSES Petitioner’s

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

without prejudice to filing a civil-rights suit.

      Further, Federal Rule of Appellate Procedure 22 provides that

an appeal may not proceed unless a certificate of appealability is

issued under 28 U.S.C. § 2253. The certificate of appealability may

issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003). “Under this standard, when a district court denies

habeas relief by rejecting constitutional claims on their merits,

‘the petitioner must demonstrate that reasonable jurists would find

the   district   court’s   assessment   of   the   constitutional   claims

debatable or wrong.’” McGowen v. Thaler, 675 F.3d 482, 498 (5th

Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Id. (quoting Slack,


                                   3
529 U.S. at 484). This inquiry involves two components, but a court

may deny a certificate of appealability by resolving the procedural

question only. Petitioner has not made a showing that reasonable

jurists would question this Court’s procedural ruling. Therefore,

a certificate of appealability should not issue.

     SIGNED August 2, 2019.

                                     ____________________________
                                     TERRY R. MEANS
                                     UNITED STATES DISTRICT JUDGE




                                 4
